     Case: 1:16-cv-01570-DCN Doc #: 70 Filed: 10/16/19 1 of 4. PageID #: 1134



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 THE SCOTT FETZER COMPANY,                        )   CASE NO.: 1:16 CV 1570
                                                  )
                Plaintiff,                        )   JUDGE DONALD C. NUGENT
                                                  )
        v.                                        )
                                                  )
 ZURICH AMERICAN INSURANCE                        )
 COMPANY,                                         )
                                                  )
                Defendant.
                                                  )



         MOTION FOR ENTRY OF JUDGMENT AND TO SET FEE HEARING

       Plaintiff, The Scott Fetzer Company (“Scott Fetzer”) moves this Honorable Court to enter

judgment on Scott Fetzer’s First Claim for Declaratory Judgment and Breach of Contract (“First

Claim”) against Zurich American Insurance Company (“Zurich”) pursuant to the mandate of the

United States Court of Appeals for the Sixth Circuit. (Doc. 60). Additionally, Scott Fetzer moves

this Court to set a hearing on damages, including attorneys’ fees, as it is the sole remaining issue

on its breach of contract claim. The grounds for this motion follow.

       On December 18, 2017, this Court entered judgment granting Zurich’s Motion for

Summary Judgment, denying Scott Fetzer’s Motion for Partial Summary Judgment on its First

Claim, and terminating the present action. (Docs. 55, 56). Thereafter, Scott Fetzer appealed this

Court’s Memorandum Opinion and Order and Judgment Entry to the Sixth Circuit. (Doc. 57). On

April 30, 2019, the Sixth Circuit issued its Opinion reversing this Court’s judgment and remanding

the case with instructions to enter judgment for Scott Fetzer on Scott Fetzer’s Motion for Summary

Judgment. (See Scott Fetzer Co. v. Zurich Am. Ins. Co., 769 F. App’x 322, 329 (6th Cir. 2019),

attached as Exhibit A.) A true copy of the Sixth Circuit’s mandate was entered on the docket on
     Case: 1:16-cv-01570-DCN Doc #: 70 Filed: 10/16/19 2 of 4. PageID #: 1135



May 24, 2019. (Doc No. 60). Thus, pursuant to the mandate of the United States Court of Appeals

for the Sixth Circuit, Scott Fetzer moves this Court to enter Judgment in Scott Fetzer’s favor on

its Motion for Partial Summary Judgment.

       Pursuant to the Sixth Circuit’s mandate, the judgment thereunder to be entered by this

Court will constitute a judicial determination that Zurich breached the contract by not recognizing

that only one deductible applied. As a result, the amount of Scott Fetzer’s damages, including

attorneys’ fees incurred on its breach of contract claim will be the sole remaining question.

Notably, Scott Fetzer is unequivocally entitled to recover damages for the breach, including

attorneys’ fees incurred in pursuing its breach of contract action under Ohio Supreme Court and

Sixth Circuit precedent.

       Specifically, the Ohio Supreme Court holds that in the insurance context, a party suing to

enforce an indemnification contract is entitled to fees incurred in the enforcement action. Allen v.

Standard Oil Co., 2 Ohio St.3d 122, 443 N.E.2d 497, 500 (1982). The insured is entitled to

recovery of such attorneys’ fees regardless of the presence of a duty to defend within the insurance

contract. Worth v. Aetna Cas. & Sur. Co., 32 Ohio St.3d 238, 513 N.E.2d 253, 257 (1987). The

Sixth Circuit follows Allen and Worth, permitting insureds—like Scott Fetzer—to recover

attorneys’ fees in order “to be made whole” after the insurer breaches the policy. See Bank One,

N.A. v. Echo Acceptance Corp., 380 F. App’x 513, 525–26 (6th Cir. 2010) (“Because defendants

failed to abide by the terms of their agreements, Bank One incurred attorneys’ fees and costs

associated with the Hunter litigation and the present case. As such, Ohio law allows for Bank One

to be made whole and recover its attorneys’ fees.”). Here, the Sixth Circuit determined that Zurich

failed to perform under the contract, thus entitling Scott Fetzer “to be made whole” through an

award of damages, including attorneys’ fees. The amount in policy limits for which Zurich must




                                                 2
     Case: 1:16-cv-01570-DCN Doc #: 70 Filed: 10/16/19 3 of 4. PageID #: 1136



indemnify Scott Fetzer is undisputed. Accordingly, the sole remaining issue is the amount of Scott

Fetzer’s reasonable attorneys’ fees incurred, and Scott Fetzer moves this Court to hold a hearing

for such a determination.


                                             Respectfully submitted,

                                             s/ David W. Mellott
                                             David W. Mellott (0019485)
                                             Robert E. Haffke (0082451)
                                             James R. Bedell (0097921)
                                             BENESCH, FRIEDLANDER,
                                              COPLAN & ARONOFF LLP
                                             200 Public Square, Suite 2300
                                             Cleveland, OH 44114-2378
                                             Telephone:    216-363-4500
                                             Facsimile:    216-363-4588
                                             Email:        dmellott@beneschlaw.com
                                                           rhaffke@beneschlaw.com
                                                           jbedell@beneschlaw.com

                                             Attorneys for Plaintiff The Scott Fetzer Company




                                                3
     Case: 1:16-cv-01570-DCN Doc #: 70 Filed: 10/16/19 4 of 4. PageID #: 1137



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 16, 2019, a copy of the foregoing Motion for Entry of

Judgment was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt. Parties may access

this filing through the Court’s system.


                                               s/ David W. Mellott
                                               David W. Mellott




                                                  4
